                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
                         Plaintiff,                              No. 3:18-cr-260 (MPS)
           v.

  KIMBERLY ROMAN,
                         Defendant.



                 ORDER ACCEPTING MAGISTRATE JUDGE'S FINDINGS

         Having reviewed the transcript of the change-of-plea proceeding, I hereby accept and adopt

the Magistrate Judge's finding that the plea of guilty by this defendant has been knowingly and

voluntarily made, and that there is a factual basis for the plea. I therefore accept and adopt the

recommendation that the defendant's plea of guilty be accepted. Accordingly, a finding of guilty

shall enter forthwith.



                                              IT IS SO ORDERED.


                                              _______/s/____________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                November 18, 2019
